74 F.3d 1232NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James B. MITCHELL, Plaintiff--Appellant,v.UNITED STATES MARSHALS SERVICE, Defendant--Appellee.
No. 95-6862.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 23, 1996.

James B. Mitchell, Appellant Pro Se.
Lynn M. Powalski, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


1
Affirmed as modified by unpublished per curiam opinion.

PER CURIAM

2
Appellant appeals from the district court's order granting summary judgment to Appellee.  We have reviewed the record and find that the district court did not err in concluding that Appellant's complaint failed to state a cognizable claim.  However, because Appellant failed to allege misconduct for which the United States has waived its sovereign immunity, the district court should have dismissed Appellant's complaint under Fed.R.Civ.P. 12(b)(1), for lack of subject matter jurisdiction.  See Williams v. United States, 50 F.3d 299, 301, 309-11 (4th Cir.1995).  Accordingly, we affirm the district court's order as modified to reflect a dismissal for lack of jurisdiction under Rule 12(b)(1).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED